Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments to the claims filed on 10/21/2022 are acknowledged and entered.  According to the Amendments to the claims, claim 1 has /have been amended, claim 3 has /have been cancelled, claim 21 has /have been added.  Accordingly, claims 1-2 and 4-21 are pending in the application.  An action on the merits for claims 1-2 and 4-21 are as follow.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 5-9 and 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goetz et al. (WO 02 100130 A2) in view of Takahashi et al. (US 2018/0077761 A1).  
Regarding Independent Claim 1, Goetz et al. disclose an induction heating type cooktop comprising:
a case (case of the inductively heated hob, Title, Fig 1);
a cover plate (glass ceramic plate 1, Fig 1) connected to an upper end of the case, the cover plate having an upper surface configured to support an object to be heated (directly applied food on the cooking zone, P 5 of 7 last to the third line);
a working coil (a copper coil 3, Fig 1) disposed inside the case;
a thin layer (a disk 4, Fig 1) disposed at the cover plate and configured to be heated by the working coil through induction (electrically conductive susceptor 4, P 6 of 7 Claim 1); and
wherein a skin depth of the thin layer is greater than a thickness of the thin layer (The magnetic field generated by the working coil 3 will passes through the thin layer 4 and is transferred to the object to be heat, thereby inducing an eddy current in the object; therefore, the skin depth of the thin layer is greater than a thickness of the thin layer. Fig 1). Note: The applicant's invention, directed to a machine (apparatus), is defined by its structure; while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir.1997). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (see MPEP 2114).
Goetz et al. disclose the invention substantially as claimed and as discussed above; except, a working coil cooling fan configured to blow air toward the working coil.
Takahashi et al. teach an induction heating type cooktop (see Title) with a working coil cooling fan (a second cooling fan 11, [0063], Fig 1) configured to blow air toward the working coil (second cooling air from second cooling fan 11… heating coil unit 8 disposed above upper cover 30a, [0076]).
Therefore, it would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to modify Goetz et al. with Takahashi et al.’s further teaching of a working coil cooling fan configured to blow air toward the working coil, because Takahashi et al. teach, in Para. [0063] of providing a dedicated cooling fan that cooling the working coil for operational safety during process.
Regarding Claims 2 and 5-9 and 19-21, Goetz et al. in view of Takahashi et al. teaches the invention as claimed and as discussed above, and Goetz et al. further teaches: Claim 2, wherein the thin layer is made of a conductive material (electrically conductive susceptor 4, P 6 of 7 Claim 1).
Claim 5, wherein the working coil is configured to: based on a magnetic object being disposed on the upper surface of the cover plate (can be used for any cookware material, P 4 of 7 line 9; a magnetic object such as a metal teapot can be sued; clearly, the metal teapot can be disposed on the upper surface of the cover plate), apply current through an equivalent circuit comprising a resistor component of the magnetic object, an inductor component of the magnetic object (The metal teapot is a resistor component and is an inductor component), a resistor component of the thin layer, and an inductor component of the thin layer (The electrically conductive susceptor 4 is a resistor component and is an inductor component, P 6 of 7 Claim 1).
Claim 6, wherein a magnitude of an eddy current applied to the magnetic object is greater than a magnitude of an eddy current applied to the thin layer (Clearly a magnitude of an eddy current applied to the magnetic object (the metal teapot) can be greater than a magnitude of an eddy current applied to the thin layer-the electrically conductive susceptor 4).
Claim 7, wherein the working coil is configured to: based on a nonmagnetic object being disposed on the upper surface of the cover
plate (can be used for any cookware material, P 4 of 7 line 9; a nonmagnetic object such as a wood bowl can be used; clearly, the wood bowl can be disposed on the upper surface of the cover plate), apply current to the thin layer that defines an electrical impedance (the electrically conductive susceptor 4 defines an electrical impedance) while the nonmagnetic object does not have an electrical impedance (the wood bowl does not have an electrical impedance).
Claim 8, wherein the working coil is configured to apply an eddy current to the thin layer (the copper coil 3 is configured to apply an eddy current to the electrically conductive susceptor 4) while no eddy current is applied to the nonmagnetic object (no eddy current is applied to the wood bowl).
Claim 9, wherein the working coil (the copper coil 3) is configured to: based on a magnetic object (the metal teapot) being disposed on the upper surface of the cover plate, directly heat the magnetic object through induction (see Fig 1); and
based on a nonmagnetic object (wood bowl) being disposed on the upper surface of the cover plate, heat the thin layer through induction to thereby indirectly heat the nonmagnetic object by the thin layer (the coil 3 heat the thin layer 4 through induction to thereby indirectly heat the wood bowl by the thin layer 4).
Claim 19, further comprising a bracket (lower part of fixing plate 1201 which located under element 112, [0169], Fig 12) that defines a cooling passage configured to guide air blown by the working coil cooling fan (the cooling fan 1002, [0164], Figs 10-13).
Claim 20, further comprising a heat insulator disposed vertically below the cover plate (upper part of fixing plate 1201 which located above element 112- disposed vertically below ceramic top plate 118, [0003 and 0169], Fig 12), wherein the bracket is disposed between the heat insulator and the working coil (the lower part of fixing plate 1201 is disposed between the upper part of fixing plate 1201 and the working coil- induction heating coil 101, [0085 and 0169], Fig 12).
Claim 21, wherein the working coil is configured generate a magnetic field to heat the object disposed on the upper surface of the cover plate by inducing an eddy current in the object by the magnetic field that passes through the thin layer (Clearly, the working coil 3 can generate a magnetic field to heat the object disposed on the upper surface of the cover plate by inducing an eddy current in the object by the magnetic field that passes through the thin layer by the induction heating of the inductively heated hob, Abstract). Note: The applicant's invention, directed to a machine (apparatus), is defined by its structure; while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir.1997). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (see MPEP 2114).
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goetz et al. (WO 02 100130 A2) in view of Takahashi et al. (US 2018/0077761 A1) as applied to Claim 1, further in view of Hirota et al. (US 2004/0245244 A1).
Regarding Claim 4, Goetz et al. in view of Takahashi et al. disclose the invention substantially as claimed and as discussed above; except, wherein the thin layer has a thickness between 0.1 μm and 1,000 μm and is configured to be heated by the working coil.
Hirota et al. teach an induction heating type cooktop (induction heating device, Title) with a conductive film (conductive film 32, [0100]), wherein the thin layer has a thickness between 0.1 μm and 1,000 μm (the thickness of this conductive film 32…about 30 microns, [0117]).
Therefore, it would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to modify Goetz et al. in view of Takahashi et al. with Hirota et al.’s further teaching of wherein the thin layer has a thickness between 0.1 μm and 1,000 μm and is configured to be heated by the working coil (“configured to be heated by the working coil” taught by Goetz et al. already), because Hirota et al. teach, in Para. [0117] of providing a thin layer of conductive film, so that the action of increasing the equivalent series resistance, the action of decreasing the current of the heating coil and the action of decreasing the buoyancy, generated in the case of the electrical conductor 27, were hardly generated.
Claims 10-14 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goetz et al. (WO 02 100130 A2) in view of Takahashi et al. (US 2018/0077761 A1) as applied to Claim 1, further in view of Oh et al. (US 2012/0103971 A1).
Regarding Claim 10, Goetz et al. in view of Takahashi et al. disclose the invention substantially as claimed and as discussed, and Goetz et al. further teach wherein the induction heating type cooktop further comprises an inverter (converts the mains current into a high-frequency alternating current …is fed into a copper wire coil, the so-called inductor, and generates an electromagnetic alternating field, which in turn can excite electromagnetically conductive substances, P 3 of 7 Line 19-22) configured to perform a switching operation to thereby supply a resonance current to the working coil each of the plurality of working coils.
Goetz et al. disclose the invention substantially as claimed and as discussed above; except, wherein the working coil comprises a plurality of working coils, and wherein the induction heating type cooktop further comprises an inverter configured to perform a switching operation to thereby supply a resonance current to each of the plurality of working coils.
Oh et al. teach an induction heating type cooktop (cooktop of the induction heating, [0004], Fig 1), wherein comprises a plurality of working coils (a plurality of winding parts 140, [0029], Fig 2), and wherein the induction heating type cooktop further comprises an inverter (an inverter 160, [0036]) configured to perform a switching operation to thereby supply a resonance current to each of the plurality of working coils (applies the high frequency voltage to the plurality of winding parts 140…supplies frequencies in accordance with an output that the user wants, [0036]).
Therefore, it would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to modify Goetz et al. in view of Takahashi et al. with Oh et al.’s further teaching of wherein the working coil comprises a plurality of working coils, and wherein the induction heating type cooktop further comprises an inverter configured to perform a switching operation to thereby supply a resonance current to each of the plurality of working coils, because Oh et al. teach, in Abstract, of providing an excellent inverter part for applying a voltage of high frequency to the plurality of winding parts. 
 Regarding Claim 11, Goetz et al. in view of Takahashi et al. and Oh et al. disclose the invention substantially as claimed and as discussed above; except, further comprising an inverter cooling fan configured to blow air toward the inverter.
Takahashi et al. teach an induction heating type cooktop (induction cooking device, Title), further comprising an inverter cooling fan (a first cooling fan 10, [0063], Fig 1) configured to blow air toward the inverter (first cooling fan 10…cools heat dissipating components of …inverter circuit 15, [0076]).
Regarding Claim 12, Goetz et al. in view of Takahashi et al. and Oh et al. disclose the invention substantially as claimed and as discussed above; except, wherein the inverter is disposed at a position in the case spaced apart from the thin layer in a horizontal direction.
Takahashi et al. teach the inverter (inverter circuit 15, [0062]) is disposed at a position in a case (box-shaped housing 3, [0056], Figs 1-2) spaced apart from the surface cover (top plate 2, [0056], Figs 1-3) (Note: the limitation “the thin layer” taught by Goetz et al. already; susceptor 4 is arranged below …surface cover 1, P 6 of 7 Claim 1, see Fig 1) in a horizontal direction (see Fig 3).
Regarding Claim 13, Goetz et al. in view of Takahashi et al. and Oh et al. disclose the invention substantially as claimed and as discussed above; except, further comprising an air guide that defines an air passage configured to guide air drawn from an outside of the case by the inverter cooling fan.
Takahashi et al. further teach an air guide (structure of the first cooling fan 10- right first fan 10a and left first fan 10b have air inlets … and air outlets 26, [0069], see Figs 3 and 11) that defines an air passage (air passage in Fig 11) configured to guide air drawn from an outside of the case by the inverter cooling fan (first cooling fan 10 have air inlets for taking in air form the outside of the device through intake vents 12, [0069], Figs 3 and 11).
Regarding Claim 14, Goetz et al. in view of Takahashi et al. and Oh et al. disclose the invention substantially as claimed and as discussed above; except, wherein the inverter comprises an insulated gate bipolar transistor (IGBT) or a bridge diode transistor and a diode bridge that are disposed in the air passage.
Oh et al. further teach wherein a circuit including the inverter comprises an insulated gate bipolar transistor (IGBT) and a bridge diode (the circuit board include…an insulated gate bipolar transistor or a diode bridge, [0005]) that are disposed in the air passage (see air passage in Fig 11, taught by Takahashi et al. already).
Regarding Claim 16, Goetz et al. in view of Takahashi et al. and Oh et al. disclose the invention substantially as claimed and as discussed above; except, further comprising a heat sink disposed inside the air guide.
Takahashi et al. teach an induction heating type cooktop (see Title), further comprising a heat sink disposed inside the air guide (heat sink structures disposed at the inside of the first cooling fan 10- right first fan 10a and left first fan 10b, [0099], Fig 3).
Regarding Claim 17, Goetz et al. in view of Takahashi et al. and Oh et al. disclose the invention substantially as claimed and as discussed above; except, wherein the case defines: an air suction port that is in communication with an inlet of the air guide; and an air discharge port that is in communication with an outlet of the air guide.
Takahashi et al. teach an induction heating type cooktop (induction cooking device, Title), wherein a case (box-shaped housing 3, [0056], Figs 1-2) defines: an air suction port (see air suction port in Fig 11) that is in communication with an inlet of the air guide (see details in Fig 11); and an air discharge port (see air discharge port in Fig 11) that is in communication with an outlet of the air guide (see details in Fig 11).
Therefore, it would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to modify Goetz et al. in view of Takahashi et al. with Oh et al.’s further teaching of Claims 10 and 14, because Oh et al. teach, in Abstract, of providing an excellent inverter part for applying a voltage of high frequency to the plurality of winding parts; and with Takahashi et al.’s further teaching of Claims 11-13 and 16-17, because Takahashi et al. teach, in Para. [0069] of providing a dedicated inverter cooling fan system to cooling the inverter with air taking from the outside for operational efficiency and safety during process.
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goetz et al. (WO 02 100130 A2) in view of Takahashi et al. (US 2018/0077761 A1) and Oh et al. (US 2012/0103971 A1) as applied to Claim 17, further in view of Lee et al. (US 2019/0373682 A1) as an evidentiary evidence. 
Regarding Claim 18, Goetz et al. in view of Takahashi et al. and Oh et al. disclose the invention substantially as claimed and as discussed above; except, wherein the air discharge port is defined at a bottom surface of the case.
Lee et al. teach an air discharge port is defined at a bottom surface of the case (discharge the air through an opening of a bottom surface 110b, [0068]).
Therefore, it would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to modify Goetz et al. in view of Takahashi et al. and Oh et al. with Takahashi et al.’s further teaching of Claims 11-13 and 16-17, because Takahashi et al. teach, in Para. [0069] of providing a dedicated inverter cooling fan system to cooling the inverter with air taking from the outside for operational efficiency and safety during process; and with Lee et al.’s further teaching of Claim 18, because Lee et al. teach, in Para. [0068], of providing an opening of a bottom surface of the induction heating cooking apparatus to prevent overheat during normal operation.
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The prior art of record by itself or in combination does not disclose the limitations under Claim 15: wherein a distance between the bridge diode and an inlet of the air guide is less than a distance between the IGBT and the inlet of the air guide.  The closest prior art references of record Goetz et al. (WO 02 100130 A2) in view of Takahashi et al. (US 2018/0077761 A1) as applied to Claim 1, further in view of Oh et al. (US 2012/0103971 A1) teach an induction heating type cooktop with all the limitations of Claim 1 and Claim 14 under this office action shown above.  However, there is no motivation found to modify the prior art to obtain the claimed limitations; thus Claim 15 is in condition for allowance.
Response to Arguments
Applicant’s arguments filed 10/21/2022 have been fully considered but they are not persuasive. The same prior art used under the Non-Final Rejection been able to cover all the limitations of the amended claims.
A. The applicant's argument on Remarks, namely “For example, amended independent claim 1 recites, among other things, that "a skin depth of the thin layer is greater than a thickness of the thin layer." The cited references fail to describe or suggest at least these features. Specifically, the Office Action equates Goetz's copper coil 3 and disk 4 to the claimed working coil and thin layer, respectively. See Office Action at p. 4. Goetz, however, fails to describe or suggest the above-noted features recited in claim 1 as a consequence of the amendments set forth above. In particular, Goetz fails to describe or suggest that "a skin depth of the thin layer is greater than a thickness of the thin layer," as claimed. Rather, Goetz merely describes "disk 4 . . . made of an electrically conductive material, such as graphite or metals, serves as the susceptor." Goetz p. 3. Goetz describes neither a thickness of the disk 4 nor a skin depth of the disk 4, much less a comparison thereof. Moreover, Goetz describes "a susceptor as a secondary part or Receiver for the inductively generated heating energy," where "[t]he susceptor for its part emits the inductively absorbed energy again indirectly via thermal conduction to the class ceramic cooking surface cover." Id. (emphasis added). That is, Goetz appears to describe, at best, that the disk 4 receives thermal energy and conducts the thermal energy. By contrast, the specification as filed describes that, by way of example, "since the thin layer TL has a small thickness (e.g., 0.1 μm to 1,000 μm) and the skin depth of the thin layer TL is greater than the thickness of the thin layer TL, the magnetic field generated by the working coil WC passes through the thin layer TL and is transferred to the object HO, thereby inducing an eddy current in the object HO." Specification at [0010] (emphasis added). Further, a person of ordinary skill in the art would have not been led, absent impermissible hindsight gleaned from the present application, to somehow modify Goetz to include the features of amended claim 1. The other cited references fail to remedy the deficiencies of Goetz”.
The examiner’s response: The combination of Goetz et al. (WO 02 100130 A2) in view of Takahashi et al. (US 2018/0077761 A1) disclosed all the limitations as cited in the independent claims, satisfying all the structural limitations and fully discloses the recited limitations of claims as set forth in this office action shown above.  The applicant's invention, directed to a machine (apparatus), is defined by its structure; while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir.1997). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (see MPEP 2114), and although a claim should be interpreted in light of the specification disclosure, it is generally considered improper to read limitations contained in the specification into the claims. See In re Prater, 415 F.2d 1393, 162 USPQ 541 (CCPA 1969) and In re Winkhaus, 527 F.2d 637, 188 USPQ 129 (CCPA 1975), which discuss the premise that one cannot rely on the specification to impart limitations to the claim that are not recited in the claim (MPEP 2173.05(q)).  Therefore, the examiner maintains the rejection.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is advised to refer to the Notice of References Cited for pertinent prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUANGYUE CHEN whose telephone number is (571)272-8224.  The examiner can normally be reached on M-F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, supervisor Tu B Hoang can be reached on 571/272-4780, supervisor Dana Ross can be reached on 571/272-4480, supervisor Ibrahime Abraham can be reached on 571/270-5569, or supervisor Kosanovic Helena can be reached on 571/272-9059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KUANGYUE CHEN/
Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761